DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 3/15/2022.

The application has been amended as follows: 
IN THE CLAIMS FILED 3/7/2022:

Replace claim 10 with:
A method of implementing a securing system (1, 6);
	a) providing the securing system (1, 6); wherein the securing system comprises:
 		- a device (1) for securing an element (2) on a pipe (4), said device (1) comprises: 
- a compensating member (10) made of an elastic material, extensible when said device (1) is tensioned around said pipe (4) with a strap (6), and progressively shrinkable over time to keep said device (1) and said strap (6) in tension when said pipe (4) shrinks;
 - two clamping buckles (20, 30) each designed to receive a free end (62, 63) of said strap (6); and 

- said strap (6) is designed to cooperate with said device (1) for securing said element (2) to said pipe (4), , 
b) assembling said securing system (1, 6) around said pipe (4), by placing said free ends (62, 63) of said strap (6) in said clamping buckles (20, 30) of said device (1); 
c) tightening said device (1) and said strap (6) around said pipe (4), thereby stretching said compensating member (10); and 
d) when said pipe (4) gradually shrinks over time, said compensating member (10) also shrinks, so that said device (1) and said strap (6) are held in tension around said pipe (4).
Replace Claim 12 with:
A method of implementing a securing system (1, 6);
a) providing the securing system (1, 6), wherein the securing system comprises: - 
-a plurality of a device (1) for securing an element (2) on a pipe (4), said device (1) comprises: 
-a compensating member (10) made of an elastic material, extensible when said device (1) is tensioned around said pipe (4) with a strap (6), and progressively shrinkable over time to keep said device (1) and said strap (6) in tension when said pipe (4) shrinks; 
- two clamping buckles (20, 30) each designed to receive a free end (62, 63) of said strap (6); and 
- two strands (40, 
- said strap (6) is designed to cooperate with said device (1) for securing said element (2) to said pipe (4), and said strap (6) is part of a strap roll, 
b) assembling said securing system (1, 6) around said pipe (4), by placing each one of said free ends (62, 63) of said strap (6) in one of said clamping buckles (20, 30); 
c) tightening said device (1) and said strap (6) around said pipe (4), thereby stretching said compensating member (10); then
d) when said pipe (4) gradually shrinks over time, said compensating member (10) also shrinks, so that said device (1) and said strap (6) are held in tension around said pipe (4).

In Claim 13, Line 2, enter the word “providing” before the phrase “a plurality of said device (1);
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Office Action dated 1/14/2022, the Examiner objected to claims 10 and 12 as including allowable subject matter but being dependent upon a rejected base claim.  Applicant amended claims 10 and 12 to be in independent form.  The Examiner and Applicant’s representative agreed to the changes reflect above to place the claims in better “method” form.  Specifically, the prior art of record does not disclose the methods in claims 10 and 12 which require step d.  Step d requires that the pipe gradually shrinks over time and the compensating member also shrinks over time to hold the strap in tension around the pipe.  The closest known prior art references (Michelbach DE 102004053863, Powell US 6138327) do not disclose this gradual shrinkage of the pipe or that the compensating member correspondingly shrinks.  These references were used to reject the apparatus claims which required elastic or resilient material but it is the Examiner’s position that these references do not anticipate or render obvious the method claims.  Therefore, it is the Examiner’s position that the claims define over the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632